DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 6/24/2022.  Claims 1, 7, and 11 are amended, claim 3 and 12 are cancelled, and claims 1, 6-11, and 13-15 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8-9, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2011/0285680 to Nakamura (hereinafter Nakamura) in view of US Pat. No. 9,904,047 to Hida et al. (hereinafter Hida).
Regarding Claim 1, Nakamura discloses a display panel (display 100, Fig. 1A) having a light-transmitting zone (light-transmissive portions 30, Fig. 1A); and a camera module (imaging device 20, Fig. 1A) including a lens assembly (“a condensing section 21 which condenses light having passed through the light-transmissive portions 30 on the imaging device 20”, Fig. 1A) and an image sensor (imaging module 20, Fig. 1A), wherein the camera module is disposed below the display panel (in this instance, “below” is understood to be defined as a direction opposite an emission direction of light from the display, Fig. 1A) and corresponds to the light- transmitting zone (Fig. 1A); and the lens assembly disposed between the image sensor and a bottom side of the display panel (Fig. 1A), wherein the lens assembly has a lens (condensing sec” on 21, Fig. 1A) and at least one of the lenses of the lens assembly is a plano-convex lens (“As the condensing section, a known lens can be used. Specifically, the lens may be constituted by a biconvex lens, a planoconvex lens, or a meniscus lens, or may be constituted by a reflecting mirror or a Fresnel lens”, Fig. 1A), wherein the lens assembly comprises a first plano-convex lens with a first light-in surface where a light enters along a direction toward the image sensor and a first light- out surface where the light leaves along the direction toward the image sensor (Fig. 1A), wherein the first light-in surface is a flat surface and the first light-out surface is a curved surface (Fig. 1A).
Nakamura discloses the claimed invention as cited above though does not explicitly disclose: wherein the lens assembly has a plurality of lenses.
Hida discloses a camera module (Fig. 1A) including a lens (lenses 14 and 15, Fig. 1A) assembly and an image sensor (light-receiving section 11a, Fig. 1A); and the lens assembly disposed between the image sensor and a bottom side of a substrate (cover 18, Fig. 1A) wherein the lens assembly has at least one a plurality of lenses (lenses 14 and 15, Fig. 1A) and at least one of the lenses of the lens assembly is a plano-convex lens (Fig. 1A), wherein the lens assembly comprises a first plano-convex lens (lens 15, Fig. 1A) with a first light-in surface where a light enters along a direction toward the image sensor and a first light-out surface where the light leaves along the direction toward the image sensor, wherein the first light-in surface is a flat surface and the first light-out surface is a curved surface (lens 15, Fig. 1A); the lens assembly also comprises at least one convex lens (lens 14, Fig. 1A) disposed between the first plano-convex lens (lens 15, Fig. 1A) and the image sensor (light receiving portion 11a, Fig. 1a).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to a plurality of lenses as taught by Hida with the system as disclosed by Nakamura.  The motivation would have been to provide a stable, compact lens system with the desired optical properties (col. 1, ll. 22-62 & col. 3, ll. 24-28).
Regarding Claim 6, Nakamura discloses a second plano-convex lens with a second light-in surface where the light enters along the direction toward the image sensor and a second light-out surface where the light leaves along the along the direction toward the image sensor, wherein the second light-in surface is a curved surface and the second light-out surface is a flat surface, wherein among the lenses of the lens assembly, the first plano- convex lens is farthest from the image sensor and the second plano-convex is a closest to the image sensor (Fig. 1A)
Regarding Claims 8 and 13, Nakamura discloses the image sensor has a light-receiving zone where the light transmitted from the lens assembly completely enters (Fig. 1A, [0154]).
Regarding Claims 9 and 14, Nakamura discloses the display panel comprises: a transparent substrate (substrate 40. Fig. 3), wherein the lens assembly (condensing section 21, Fig. 1A & 3) is located on the bottom side of the transparent substrate; an array substrate layer (layers between substrate 40 and adhesive 66, Fig. 3) substrate disposed on the transparent; [0150])  and having a display zone with sub-pixel areas and non-pixel areas located between the sub-pixel areas (between light blocking elements 65, Fig. 3; [0150]); a slot (portion between light blocking elements 65, Fig. 3) running through the array substrate, wherein the slot corresponding to the light-transmitting zone is filled with transparent material (Fig. 3); a thin film encapsulation layer adhesive 66, Fig. 3; [0147]) disposed on the array substrate; and a glass cover (“second substrate 67 made of soda glass”, Fig. 3; [0147]) covering on the thin film encapsulation layer.
Regarding Claim 11, Nakamura discloses a display panel (display 100, Fig. 1A) having a light-transmitting zone (light-transmissive portions 30, Fig. 1A); and a camera module (imaging device 20, Fig. 1A) including a lens assembly (“a condensing section 21 which condenses light having passed through the light-transmissive portions 30 on the imaging device 20”, Fig. 1A) and an image sensor (imaging module 20, Fig. 1A), wherein the camera module is disposed below the display panel (in this instance, “below” is understood to be defined as a direction opposite an emission direction of light from the display, Fig. 1A) and corresponds to the light- transmitting zone (Fig. 1A); and the lens assembly disposed between the image sensor and a bottom side of the display panel (Fig. 1A), wherein the lens assembly has a lens (condensing sec” on 21, Fig. 1A) and at least one of the lenses of the lens assembly is a plano-convex lens (“As the condensing section, a known lens can be used. Specifically, the lens may be constituted by a biconvex lens, a planoconvex lens, or a meniscus lens, or may be constituted by a reflecting mirror or a Fresnel lens”, Fig. 1A), wherein the lens assembly comprises a first plano-convex lens with a first light-in surface where a light enters along a direction toward the image sensor and a first light- out surface where the light leaves along the direction toward the image sensor (Fig. 1A), wherein the first light-in surface is a flat surface and the first light-out surface is a curved surface (Fig. 1A).
Nakamura discloses the claimed invention as cited above though does not explicitly disclose: wherein the lens assembly has a plurality of lenses.
Hida discloses a camera module (Fig. 1A) including a lens (lenses 14 and 15, Fig. 1A) assembly and an image sensor (light-receiving section 11a, Fig. 1A); and the lens assembly disposed between the image sensor and a bottom side of a substrate (cover 18, Fig. 1A) wherein the lens assembly has at least one a plurality of lenses (lenses 14 and 15, Fig. 1A) and at least one of the lenses of the lens assembly is a plano-convex lens (Fig. 1A), wherein the lens assembly comprises a plano-convex lens (lens 15, Fig. 1A) with a light-in surface where a light enters along a direction toward the image sensor and a first light-out surface where the light leaves along the direction toward the image sensor, wherein the light-in surface is a curved surface and the light-out surface is a flat surface, wherein among the lenses of the lens assembly, the plano-convex lens is closest to the image sensor (lens 14, Fig. 1A); the lens assembly also comprises at least one convex lens (lens 14, Fig. 1A) disposed between the first plano-convex lens (lens 15, Fig. 1A) and the image sensor (light receiving portion 11a, Fig. 1a).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to a plurality of lenses as taught by Hida with the system as disclosed by Nakamura.  The motivation would have been to provide a stable, compact lens system with the desired optical properties (col. 1, ll. 22-62 & col. 3, ll. 24-28).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Hida, as applied to claims 1 and 11, and further in view of  US PG Pub. 2012/0105400 to Mathew et al. (hereinafter Mathew).
 Regarding claim 7, Nakamura discloses the claimed invention as cited above though does not explicitly disclose the lens assembly also comprises at least one convex lens disposed between the first plano-convex lens and the second plano-convex lens.
Mathew discloses the at least one first convex lens (third lens from top of lens structure 126-1, Fig. 8) disposed between the first plano-convex lens (top lens of 126-1, Fig. 8) and the second plano-convex lens (lower lens 126-1, Fig. 8). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide additional lenses as taught by Matthew with the system as disclosed by Nakamura and Hida.  The motivation would have been to “lens elements in lens structures 126 may be selected to implement a lens with a desired focal length and aperture for camera” (col. 8, ll. 37-57).  Having a greater number of lenses and configurations of the surfaces is known in optical design to increase optical performance such as aberration correction, modulation transfer functions, and depth of focus. 

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Hida, as applied to claims 1 and 11, and further in view of  US PG Pub. 2014/0184521 to Kwong et al. (hereinafter Kwong).
Regarding claims 10 and 15, Mathew discloses the claimed invention as cited above though does not explicitly disclose a thickness of the lens assembly is 0.5 to 5mm.
Kwong discloses a thickness of the lens assembly is 0.5 to 5mm ([0010]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claim lens thickness as taught by Kwong with the system as disclosed by Mathew.  The motivation would have been to provide a lens assembly thickness that does not limit how thin a display may be made ([0010]).

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
On page 6 of the Remarks, Applicant argues that Examiner alleged Nakamura discloses the claimed at least one convex lens in connection to previously presented Claim 3.  This was in error.  The error was not repeated in the rejection of previously presented Claim 12.  The grounds of rejection for Claim 1 above is based on the same grounds as were presented in the rejection of previously presented Claim 12.
Further on page 6 of the Remarks, Applicant addresses the grounds presented in previously presented Claim 12 in which Hida’s lenses 14 and 15 and light receiving element 11a were relied upon to evidence the obviousness of the claimed invention.  Applicant argues “Hida has explicitly discloses that both lenses 14 and 15 are plano-convex lenses” and “[t]herefore, the lens 14 of Hida is obviously different from the convex lens recited in Claim 1”.  Examiner respectfully disagrees.  The term “convex” lens would not be understood by a person having ordinary skill in the art to be synonymous with a bi-convex lens.  In other words, a “convex” lens merely requires a lens is characterized by a convex lens surface and not necessarily a lens characterized by two opposing convex lens surfaces. As such, the lens 14 in Hida is a “convex lens” as claimed because it is plano-convex.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872